Case 20-13818   Doc 15   Filed 08/27/20 Entered 08/27/20 13:20:19   Desc Main
                           Document     Page 1 of 9
Case 20-13818   Doc 15     Filed 08/27/20 Entered 08/27/20 13:20:19   Desc Main
                             Document     Page 2 of 9




                                                                  08/27/2020


                Paula VanBIbber




                X
Case 20-13818   Doc 15   Filed 08/27/20 Entered 08/27/20 13:20:19   Desc Main
                           Document     Page 3 of 9
Case 20-13818   Doc 15   Filed 08/27/20 Entered 08/27/20 13:20:19   Desc Main
                           Document     Page 4 of 9
Case 20-13818   Doc 15   Filed 08/27/20 Entered 08/27/20 13:20:19   Desc Main
                           Document     Page 5 of 9
Case 20-13818     Doc 15   Filed 08/27/20 Entered 08/27/20 13:20:19   Desc Main
                             Document     Page 6 of 9




    Paula VanBibber
Case 20-13818   Doc 15   Filed 08/27/20 Entered 08/27/20 13:20:19   Desc Main
                           Document     Page 7 of 9
Case 20-13818   Doc 15   Filed 08/27/20 Entered 08/27/20 13:20:19   Desc Main
                           Document     Page 8 of 9
Case 20-13818   Doc 15   Filed 08/27/20 Entered 08/27/20 13:20:19   Desc Main
                           Document     Page 9 of 9
